Order issued November 24, 2014




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-01617-CR
                      ________________________________________

                              JESSE LEE AUSTIN, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                       Before Justices Bridges, Lang-Miers, and Myers

       Based on the Court’s opinion of this date, we GRANT the July 1, 2014 motion of Pamela

J. Lakatos for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Pamela J. Lakatos as counsel of record for appellant. We DIRECT the Clerk of

the Court to send a copy of this order and all future correspondence to Jesse Lee Austin, TDCJ

No. 1889220, Skyview Unit, 379 FM 2972 West, Rusk, Texas, 75785-3666.



                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE